Title: To James Madison from Samuel Carswell, 16 November 1814
From: Carswell, Samuel
To: Madison, James


        
          Sir
          Philadelphia Nov. 16th. 1814
        
        Mr Thomas White, son of William White, the Commissioner of Loans for the state of Pennsylvania, is desirous to receive a Military education, and for that purpose, wishes to be admitted into the Military Academy at West Point: Should it not interfere with Your arrangements, it will confer a particular favour on me, to have the young man’s wishes gratified; as he is Very deserving. With Sentiments of high respect I am Your obt. hble. Sert.
        
          Saml Carswell
        
      